Citation Nr: 0302486	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  02-11 153	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from February 1961 to February 
1964, from April 1964 to April 1970 and from February 1974 to 
December 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

Review of the record shows that at a VA ear, nose and throat 
examination in April 1971 the veteran complained of high 
frequency hearing loss in both ears with constant tinnitus, 
which he said started in about 1965 while he was in service 
in Vietnam.  In a rating decision dated in October 1971 the 
RO granted service connection for bilateral hearing loss.  At 
a VA audiology examination in August 2001, the veteran gave a 
history of bilateral constant tinnitus which he said had been 
present since 1966.  The diagnosis after examination was 
bilateral sensorineural hearing loss with bilateral tinnitus.  
The audiologist stated that it was as likely as not that the 
hearing loss was caused by military noise exposure and may 
have worsened as a civilian.  The audiologist also stated 
that it was as likely as not that the veteran's tinnitus was 
related to his sensorineural hearing loss and his noise 
exposure.  These examination reports raise the issue of 
entitlement to service connection for bilateral tinnitus, and 
the Board refers this matter to the RO for appropriate 
action.  Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992) 
(VA is obligated to consider all issues reasonably inferred 
from the evidence of record). 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The veteran's service-connected bilateral hearing loss is 
manifested by level I hearing impairment in the right ear and 
level VI hearing impairment in the left ear.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.85, Diagnostic Code 6100, 4.86(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss.  

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issue addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2002).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

In this case, in August 2001 the RO issued a rating decision 
with respect to the veteran's claim and notified him of his 
procedural and appellate rights.  In its June 2002 statement 
of the case, the RO explained the basis for the continuation 
of the previously assigned noncompensable rating and provided 
him with references to the applicable criteria for assignment 
of a compensable evaluation of bilateral hearing loss based 
on rating tables.  In a letter dated in December 2002, the 
Board specifically notified the veteran that the evidence 
needed to substantiate his increased rating claim would be 
medical evidence tending to show that he meets the criteria 
for the next higher rating as set forth in the VA rating 
schedule.  The letter also notified the veteran that VA would 
make reasonable efforts to obtain relevant evidence that he 
identified but that it was ultimately his responsibility to 
provide evidence to support his claim.  The veteran responded 
that he did not have any additional information concerning 
his hearing loss.  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO provided the veteran an 
audiology examination in August 2001.  In addition, the 
veteran has been afforded ample opportunity to present 
evidence and argument in support of his claim.  With the 
above-outlined history, the Board finds that VA has met its 
statutory duty to notify and duty to assist the veteran 
regarding his claim.  



Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities. The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).

Specific schedular criteria

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  The 
Rating Schedule allows for such audiometric test results to 
be translated into a numeric designation ranging from level 
I, for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2002).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The veteran seeks entitlement to a compensable disability 
rating for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

Review of the record shows that the RO granted service 
connection for bilateral hearing loss in a rating decision 
dated in October 1971 and assigned a noncompensable rating 
from the day following the veteran's separation from his 
second period of service in April 1970.  The veteran did not 
appeal that decision.  He filed his current claim in March 
2001, and in support of his claim notes that while in service 
he had a P-3 profile because of his hearing problems.  

On VA audiology evaluation in August 2001, pure tone 
thresholds, in decibels (db), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
15
40
60
75
LEFT
X
25
75
80
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 86 percent in the left ear.  
The pure tone average was 48 db in the right ear and 65 db in 
the left ear.  Applying these values to the rating criteria 
results in a numeric designation of level I in the right ear, 
based on 38 C.F.R. § 4.85(h), Table VI.  With respect to the 
left ear, the combination of the puretone threshold of 25 db 
at 1000 Hertz and 75 db at 2000 Hertz results in a numeric 
designation of level VI in the left ear.  See 38 C.F.R. 
§ 4.86(b).  

Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85(h) warrants a noncompensable 
rating.  That is, the combination of level I in the better 
ear with level VI in the poorer ear results in a 
noncompensable rating.  

The Board acknowledges that the examination report documents 
that the veteran has less than perfect hearing.  Less than 
perfect hearing is not, however, the standard by which 
compensable ratings are assigned.  The schedular criteria are 
specific, and the veteran's hearing loss is not of sufficient 
severity to warrant a compensable rating.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) (the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  

The Board notes that the veteran has stated that the examiner 
who provided the examination told him he needed hearing aids.  
There is no reason whatsoever to doubt the veteran's 
statement, and the Board points out that the veteran is 
entitled to VA treatment for his service-connected 
disability.  The Board wishes to make it clear, however, that 
under the Rating Schedule, the fact that a veteran's hearing 
is less than optimal does not translate into a compensable 
disability rating.  Indeed, the Rating Schedule, which has 
been described above, makes it clear that monetary 
compensation may be awarded only when a veteran's hearing has 
degraded to a certain measurable level.  The level of 
disability that warrants a compensable rating has not been 
demonstrated here.  

In summary, on review of the evidence of record, it is the 
Board's conclusion that a preponderance of the evidence is 
against the veteran's claim of entitlement to a compensable 
disability rating for his service-connected bilateral hearing 
loss.  The benefit sought on appeal must therefore be denied.  




ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

